


110 HRES 1364 IH: Recognizing the persons who are serving or

U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1364
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2008
			Mr. Davis of Kentucky
			 (for himself, Mr. Hunter,
			 Ms. Herseth Sandlin,
			 Mr. Wilson of South Carolina,
			 Mr. Johnson of Georgia, and
			 Mr. Alexander) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the persons who are serving or
		  have served in the airborne forces of the Armed Forces.
	
	
		Whereas the airborne forces of the Armed Forces have a
			 long and honorable history as units of adventuresome, hardy, and fierce
			 warriors who, for the national security of the United States and the defense of
			 freedom and peace, project the effective ground combat power of the United
			 States by Air Force air transport to the far reaches of the battle area and,
			 indeed, to the far corners of the world;
		Whereas August 16 marks the anniversary of the first
			 official Army parachute jump on August 16, 1940, an event that validated the
			 innovative concept of inserting United States ground combat forces behind the
			 battle line by means of a parachute;
		Whereas the United States experiment of airborne infantry
			 attack began on June 25, 1940, when the Army Parachute Test Platoon was first
			 authorized by the Department of War, and was launched when 48 volunteers began
			 training in July 1940;
		Whereas the success of the Parachute Test Platoon in the
			 days immediately preceding the entry of the United States into World War II led
			 to the formation of a formidable force of airborne units that have served with
			 distinction and have had repeated success in armed hostilities;
		Whereas among those airborne units are the former 11th,
			 13th, and 17th Airborne Divisions, the venerable 82nd Airborne Division, the
			 versatile 101st Airborne Division (Air Assault), and the airborne regiments and
			 battalions (some as components of those divisions, some as separate units) that
			 achieved distinction as the elite 75th Ranger Regiment, the 173rd Airborne
			 Brigade, the 187th Infantry (Airborne) Regiment, the 503rd, 507th, 508th,
			 517th, 541st, and 542nd Parachute Infantry Regiments, the 88th Glider Infantry
			 Regiment, the 509th, 551st, and 555th Parachute Infantry Battalions, the 325th
			 and 327th Glider Infantry, and the 550th Airborne Infantry Battalion;
		Whereas the achievements of the airborne forces during
			 World War II prompted the evolution of those forces into a diversified force of
			 parachute and air assault units that, over the years, have fought in Korea,
			 Vietnam, Grenada, Panama, the Persian Gulf region, and Somalia, and have
			 engaged in peacekeeping operations in Lebanon, the Sinai Peninsula, the
			 Dominican Republic, Haiti, Bosnia, and Kosovo;
		Whereas the modern-day airborne force that has evolved
			 from those World War II beginnings is an agile, powerful force that, in large
			 part, is composed of the 82nd Airborne Division, the 101st Airborne Division
			 (Air Assault), and the 75th Ranger Regiment;
		Whereas the modern-day airborne force also includes other
			 elite forces composed entirely of airborne trained and qualified special
			 operations warriors, including Army Special Forces, Marine Corps Reconnaissance
			 units, Navy SEALs, and Air Force combat control teams, all or most of which
			 comprise the forces of the United States Special Operations Command;
		Whereas in the aftermath of the terrorist attacks on the
			 United States on September 11, 2001, the 75th Ranger Regiment, special forces
			 units, and units of the 82nd Airborne Division and the 101st Airborne Division
			 (Air Assault), together with other units of the Armed Forces, have been
			 prosecuting the war against terrorism by carrying out combat operations in
			 Afghanistan, training operations in the Philippines, and other operations
			 elsewhere;
		Whereas in the aftermath of the President’s announcement
			 of Operation Iraqi Freedom in March 2003, the 75th Ranger Regiment, special
			 forces units, and units of the 82nd Airborne Division, the 101st Airborne
			 Division (Air Assault), the 173rd Airborne Brigade, and the 4th Brigade Combat
			 Team (Airborne) of the 25th Infantry Division, together with other units of the
			 Armed Forces, have been prosecuting the war against terrorism, carrying out
			 combat operations, conducting civil affairs missions, and assisting in
			 establishing democracy in Iraq;
		Whereas the airborne forces are and will continue to be at
			 the ready and the forefront until the Global War on Terrorism is
			 concluded;
		Whereas of the members and former members of the United
			 States airborne forces, all have achieved distinction by earning the right to
			 wear the airborne’s Silver Wings of Courage, thousands have
			 achieved the distinction of making combat jumps, 69 have earned the Medal of
			 Honor, and hundreds have earned the Distinguished-Service Cross, Silver Star,
			 or other decorations and awards for displays of such traits as heroism,
			 gallantry, intrepidity, and valor;
		Whereas the members and former members of the United
			 States airborne forces are members of a proud and honorable fraternity of the
			 profession of arms that is made exclusive by those distinctions which, together
			 with their special skills and achievements, distinguish them as intrepid combat
			 parachutists, special operation forces, and (in former days) glider
			 troops;
		Whereas the history and achievements of the members and
			 former members of the airborne forces of the United States Armed Forces warrant
			 special expressions of the gratitude of the American people; and
		Whereas since the airborne community celebrates August 16
			 as the anniversary of the first official jump by the Army Parachute Test
			 Platoon, August 16 would be an appropriate day to recognize as National
			 Airborne Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 importance, heroism, and sacrifice of the men and women who are serving in or
			 have served in the airborne forces of the Armed Forces;
			(2)urges the American
			 people to remember and teach future generations about the contribution and
			 dedication that persons serving in the airborne forces have made to and for the
			 United States; and
			(3)urges the
			 President to designate a National Airborne Day.
			
